Mr. Justice Shepard delivered the opinion of the Court. This appeal can not be considered. No errors have been assigned on the record, and the omission has been insisted upon by the appellee as a reason for our not considering the cause, as would be our duty if errors were assigned. This court can not review judgments except for errors committed below, and assigned here. Reasons filed below for a new trial do not obviate the necessity of an assignment of errors. For the argument, we refer to Lang v. Max, 50 Ill. App. 465, and in addition to the cases there cited, we add: Griswold v. Hicks, 132 Ill. 492; Mansfield v. Allison, 16 Ill. App. 31; Bogue-Badenock Co. v. Boyden, 33 Ill. App. 252; Mallers v. Marine Bank Co. (No. 5558 this term). The appeal will be dismissed at appellants’ costs.